           Case 2:20-cv-00118-CL   Document 37   Filed 06/14/21   Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON




VICTOR A. TEJEDA, JR.,

               Petitioner,                                  No. 2:20-cv-00118-CL

      v.                                                    ORDER

SUSAN WASHBURN, Superintendent
Eastern Oregon Correctional Institution,

            Respondent.
_______________________________________
AIKEN, District Judge.

      Magistrate Judge Mark D. Clarke has filed a Findings and Recommendation

(“F&R”) recommending that the Petition for Writ of Habeas Corpus under 28 U.S.C.

§ 2254 be denied. ECF No. 32. Under the Federal Magistrates Act, the Court may

“accept, reject, or modify, in whole or in part, the findings or recommendations made

by the magistrate judge.” 28 U.S.C. § 636(b)(1). If a party files objections to a

magistrate judge’s findings and recommendations, “the court shall make a de novo

determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).



Page 1 – ORDER
        Case 2:20-cv-00118-CL       Document 37     Filed 06/14/21   Page 2 of 2




       For those portions of a magistrate judge’s findings and recommendations to

which neither party has objected, the Act does not prescribe any standard of review.

See Thomas v. Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress,

in enacting [the Act], intended to require a district judge to review a magistrate’s

report to which no objections are filed.”). Although no review is required in the

absence of objections, the Magistrates Act “does not preclude further review by the

district judge[] sua sponte . . . under a de novo or any other standard.” Id. at 154. The

Advisory Committee Notes to Fed. R. Civ. P. 72(b) recommend that “[w]hen no timely

objection is filed,” the court should review the recommendation for “clear error on the

face of the record.”

       In this case, Petitioner has filed Objections, ECF No. 34, and Respondent has

filed a Response, ECF No. 36. The Court has reviewed the F&R, the Objections, and

the file of the case and finds no error.

       The F&R is therefore ADOPTED and the Petition for Writ of Habeas Corpus,

ECF No. 1, is DENIED and this case is DISMISSED with prejudice. The Court

declines to issue a certificate of appealability because Petitioner has not made a

substantial showing of the denial of a constitutional right pursuant to 28 U.S.C. §

2253(c)(2).

                                        14th day of June 2021.
       It is so ORDERED and DATED this _____



                                            /s/Ann Aiken
                                           ANN AIKEN
                                           United States District Judge




Page 2 – ORDER
